Exhibit 10.2

AMENDMENT NO. 1 TO THE STOCK OPTION

AND RESTRICTED STOCK AGREEMENT

FOR THE GRANT OF INCENTIVE STOCK OPTIONS,

NON-QUALIFIED STOCK OPTIONS AND RESTRICTED STOCK

UNDER THE TIDEWATER INC. 2001 STOCK INCENTIVE PLAN

THIS AMENDMENT to the agreement dated March 30, 2005 (the “Agreement”) by and
between Tidewater Inc., a Delaware corporation (“Tidewater”), and Cliffe F.
Laborde is executed effective as of June 29, 2007.

WHEREAS, Tidewater maintains the Amended and Restated 2001 Stock Incentive Plan
(the “Plan”) under which the Compensation Committee of the Board of Directors of
Tidewater (the “Committee”) has granted restricted shares (the “Restricted
Stock”) of Tidewater’s Common Stock, $.10 par value per share, to Mr. Laborde;

WHEREAS, Mr. Laborde submitted his resignation to be effective June 29, 2007;

WHEREAS, pursuant to section 2.2(e) of the Agreement the Committee may declare
restricted stock fully vested at any time in its discretion, and pursuant to
section VIII of the Agreement, the Committee is authorized to amend any
restricted stock at any time prior to vesting in any manner not inconsistent
with the terms of the Plan;

WHEREAS, the Committee on May 30, 2007 recommended and on May 31, 2007 the Board
of Directors approved an amendment to the terms of the Agreement such that
Mr. Laborde will not forfeit his unvested restricted stock upon his resignation;

NOW, THEREFORE, in consideration of the premises, it is agreed by and between
the parties as follows:

Section 2.2 of the Agreement is hereby amended to remove all references to
vesting, to remove the provision requiring the forfeiture of unvested shares of
restricted stock upon termination of employment, and to read in its entirety as
follows:

 

  2.2 Award Restrictions.

(a) The period during which the restrictions imposed on the Restricted Stock by
the Plan and this Agreement are in effect is referred to herein as the
“Restricted Period.” During the Restricted Period, the Employee shall be
entitled to all rights of a stockholder of Tidewater, including the right to
vote the shares and to receive dividends thereon; provided, however, that the
Restricted Stock, the right to vote the Restricted Stock and the right to
receive dividends thereon may not be sold, assigned, transferred, exchanged,
pledged, hypothecated or otherwise encumbered during the Restricted Period.

(b) The Restricted Period for the Restricted Stock shall end and the shares of
Restricted Stock shall become freely transferable as set forth below:

(i) With respect to 25% of the shares of Restricted Stock

 

1



--------------------------------------------------------------------------------

granted, the later of May 1, 2006, or the date on which Tidewater’s Form 10-K
for the fiscal year ending March 31, 2006 is filed with the Securities and
Exchange Commission (the “SEC”), provided that the Performance Threshold for the
fiscal year ending March 31, 2006 has been satisfied;

(ii) With respect to 25% of the shares of Restricted Stock granted, the later of
May 1, 2007, or the date on which Tidewater’s Form 10-K for the fiscal year
ending March 31, 2007 is filed with the SEC, provided that the Performance
Threshold for the fiscal year ending March 31, 2007 has been satisfied;

(iii) With respect to 25% of the shares of Restricted Stock granted, the later
of May 1, 2008, or the date on which Tidewater’s Form 10-K for the fiscal year
ending March 31, 2008 is filed with the SEC, provided that the Performance
Threshold for the fiscal year ending March 31, 2008 has been satisfied; and

(iv) On March 29, 2009, with respect to any shares of Restricted Stock that have
not previously become freely transferable.

(c) The “Performance Threshold” with respect to a given fiscal year shall be
satisfied if the Return on Total Capital for that year equals or exceeds the
greater of (i) 15%, or (ii) the average of the Return on Total Capital for the
four years preceding such fiscal year. As used herein, “Return on Total Capital”
for a given year shall be determined as follows:

 

                  earnings before interest                average shareholders’
                                                      expenses, taxes,         
      equity + average long-                                      
                depreciation and          ÷       term debt (including         
                                             amortization for such year         
      current maturities of                                                     
long-term debt)*                                    

--------------------------------------------------------------------------------

* Average shareholders’ equity and average long-term debt shall be determined by
adding the respective totals as of the end of each quarterly reporting period
during the applicable fiscal year as shown on Tidewater’s consolidated balance
sheet and dividing such sums by four.

(d) To the extent the Restricted Stock has not otherwise become freely
transferable, the Restricted Period shall end and the Restricted Stock will
become freely transferable by the Employee or his estate upon the death of the
Employee or upon a determination by the Committee that the Employee has become
disabled.

(e) The shares of Restricted Stock shall also become freely transferable and the
Restricted Period shall end in the event of a Change of Control of Tidewater as
provided in the Plan. In addition, the Committee may declare the Restricted
Period ended and shares of Restricted Stock freely transferable at any time in
its discretion.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to the
Agreement to be executed as of the day and year first above written.

 

TIDEWATER INC. By:  

/s/ Dean E. Taylor

  Dean E. Taylor   Chairman, President and   Chief Executive Officer  

/s/ Cliffe F. Laborde

  Cliffe F. Laborde

 

3